Citation Nr: 0124835	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for generalized 
furunculosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.  The case comes to the Board of Veterans' Appeals on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for an 
increased rating for generalized furunculosis.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for generalized furunculosis disability 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

The veteran's service-connected generalized furunculosis is 
currently diagnosed by history only.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected generalized furunculosis have not been met.  
38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2001), 
38 C.F.R. §§ 3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Code 7806 (2001); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA considerations

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, (VCAA) 38 U.S.C.A. §§ 5100 et. seq.  
(West Supp. 2001) became law during the pendency of this 
appeal.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
notes that the final rule implementing the provisions of the 
VCAA concerning claims for benefits governed by part 3 of 
Title 38, Code of Federal Regulations, has been published.  
See 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).  With few 
exceptions, the VCAA law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Here, the Board finds that the VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was advised and notified of the evidence necessary to 
establish a higher rating in the rating decision and the 
Statement of the Case.  See 38 U.S.C.A. §§ 5102, 5103, 5107 
(West Supp. 2001).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for increased 
compensation for generalized furunculosis, currently 
evaluated as 10 percent disabling, have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); and Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Recent VA treatment records have been developed, 
and the veteran's skin problems were assessed by a VA 
examiner in August 1999.  

The Board is aware that the veteran and his representative 
have requested another examination.  He asserts that the 
August 1999 examination report was inadequate because it was 
not prepared by a dermatologist, and it did not contain some 
of the history he provided.  The missing history he noted was 
treatment at the Greenbriar Hospital in White Sulfur Springs 
where he reported being treated for over four months, during 
which time his legs were bleeding due to skin problems.  The 
Board notes that the service medical records include several 
hospitalizations in service.  One period of treatment from 
November 1945 to March 1946 was at the Ashford General 
Hospital in White Sulfur Springs with a final diagnosis of 
improved acne rosacea of the nose and face.  

The Board does not find it necessary to remand for another 
examination.  This is so because the records of treatment at 
White Sulfur Springs themselves are available.  Further, the 
Board finds that the history provided in the August 1999 
examination report provides an adequate basis, when reviewed 
in connection with the other evidence of record, upon which 
to adjudicate this claim.  It is clear that the examiner was 
able to review specific records in the veteran's medical 
history, as the examiner specifically noted the findings of a 
March 1998 VA treatment record.

The Board also does not find it necessary to remand this case 
for another examination in order for the report to be 
prepared by a dermatologist.  The August 1999 examiner is a 
licensed physician who specializes in internal medicine and 
geriatric medicine.  The veteran is over 75 years of age.  
Thus, the Board finds that the August 1999 examiner has 
adequate education, training and experience to provide a 
competent medical opinion as to the veteran's skin disorder.  
As the current medical evidence, including the examination 
report and recent treatment records, does not show a current 
diagnosis of generalized furunculosis, it would seem that 
remand for another examination by a dermatologist for a 
disorder which is not currently present would be particularly 
futile and unreasonable.

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the disability than do those already 
of record.  Consequently, the Board concludes that the RO has 
met its duty to notify and assist the veteran in the 
development of this claim under the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Accordingly, the Board may 
proceed with a decision on the merits of the veteran's claim 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993).

II.  Analysis

The veteran contends, in essence, that his service-connected 
generalized furunculosis has worsened; therefore an increased 
disability evaluation is warranted.  He reported that he has 
lesions on his trunk that come and go and that he has nervous 
manifestations evidenced by hospitalizations for severe boils 
on his face.  He has also reported that he itches constantly 
and that his wife left him because he was a "marred" 
person, "constantly in pain and scratching."  He has also 
stated that he cannot hold a job and that he had given up 
volunteering due to his service-connected disabilities, of 
which generalized furunculosis is one of several.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001); See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In cases where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).    Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  

In April 1946, the RO granted service connection for mild, 
nonsymptomatic furunculosis of the nose and lips and assigned 
a 0 percent rating.  In November 1947, the RO increased the 
award to 10 percent.  The recent evidence at that time 
included evidence of treatment with x-ray and lotion for 
papules and pustules of the face.  In a March 1956 rating 
decision, the RO reduced the disability evaluation for 
furunculosis of the face to 0 as it was not found on a recent 
VA examination and the condition had been quiescent for six 
years.  In October 1976, the RO increased the award to 10 
percent, effective from August 1975.  The disability was 
recharacterized as generalized furunculosis based on a VA 
examination which had diagnosed generalized furunculosis 
after noting faint, follicular, papular lesions on the back, 
chest, forearms, thighs, legs, and external ears.  The 10 
percent rating has remained in effect to the present time.  A 
disability which has been continuously rated at, or above, 
any evaluation of disability for 20 or more years for 
compensation purposes will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b) (2001).

The veteran's service-connected generalized furunculosis is 
currently evaluated under Diagnostic Code 7899-7806 as 
analogous to eczema.  38 C.F.R. §§ 4.20, 4.118 (2001).  Under 
Diagnostic Code 7806, a 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  A 30 percent rating is warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  A 50 percent evaluation is warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the disease manifests 
itself in an exceptionally repugnant manner.

The Board has carefully reviewed the record and finds no 
basis for the assignment of a higher rating.  In an August 
1999 VA skin examination, the examiner reported the veteran's 
history of severe furunculosis in service, that he had been 
treated by multiple therapies, and that after the veteran had 
"sanding" to his nose six years after service, he had less 
eruptions.  The examiner indicated that the last VA 
dermatology visit was in March 1998, almost a year and a half 
prior to the examination, and at that time, a small 
seborrheic dermatosis on his forehead and a wart on his chin 
were noted.  The wart was treated with liquid nitrogen, and 
he was given the medication metrogel to apply to his face.  
Current physical examination revealed numerous lesions of the 
face.  There was a 2 millimeter (mm) yellow papule on the 
right cheek; a 2 mm reddish papule on the malar; 2 one-
centimeter (cm) red patches on the left cheek; and a 3 mm red 
papule near the left eye.  All these papules and patches were 
noted to be asymptomatic.  Mild rhinophyma was observed on 
the nose.  It was noted by the examiner that there were no 
lesions on the neck or the trunk.  Photographs of the 
veteran's facial area were taken.  The diagnoses included 
acne rosacea and furunculosis, by history, treated.

VA records include pharmacy records and records of outpatient 
treatment in 1998 and 1999.  The treatment records show 
diagnoses of mild rosacea, for which the veteran uses 
metrogel; tinea pedis and onychomycosis of the right foot; 
and a slightly red, dry rash of the lower extremities, 
assessed as cellulitis, which resolved.  In particular, these 
records repeatedly noted "no lesions" and an August 1998 
record noted "no recurrence of facial lesion."  There was 
no current diagnosis of furunculosis in the VA pharmacy or 
treatment records.  

The Board notes that the last medical evidence of generalized 
furunculosis was the 1976 VA examination.  The veteran's 
current skin complaints are attributed to a variety of 
nonservice-connected skin problems.  As generalized 
furunculosis is not currently diagnosed, there is no 
competent evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement attributable to 
that disorder.  Regardless, the veteran's skin complaints, 
when combined with the medical evidence of record, do not 
demonstrate that he has any skin disorder which is manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  As such, the disability picture for 
the veteran's generalized furunculosis does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent.

The Board is cognizant of the veteran's reports of recurrent 
lesions on his trunk; nervous manifestations evidenced by 
hospitalizations for severe boils on his face; constant 
itching; disfigurement due to the fact that his wife left 
him; and problems with employment and volunteer work, which 
he attributes to his service-connected generalized 
furunculosis.  However, the Board finds the competent medical 
evidence of record, which does not show recurrent lesions, 
recent hospitalizations, or significant problems with 
employment due to his service-connected disorder, to be more 
probative as to the severity of his service-connected 
disorder.  Further, the Board has reviewed the recent 
photographs which are of record and has concluded that the 
veteran is not disfigured due to a service-connected skin 
disorder.  The Board is persuaded further by the absence in 
the medical records of a recent diagnosis of his service-
connected skin disorder.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

ORDER

A claim for an evaluation in excess of 10 percent for 
generalized furunculosis is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

